Citation Nr: 1521685	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  07-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to June 1974 and had subsequent service in the Army National Guard and Reserve.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In August 2006, the RO denied entitlement to service connection for left leg thrombosis.  In April 2009, the RO granted entitlement to service connection for PTSD and assigned an initial rating of 30 percent, effective May 8, 2008.  The Veteran timely appealed the initial rating assigned for PTSD as well as the denial of service connection for left leg thrombosis.

In November 2009, the Veteran testified at a videoconference hearing before the undersigned.  In June 2010 and June 2014, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed exposed to Agent Orange.

2.  The Veteran has not been diagnosed with acute or subacute peripheral neuropathy or early onset peripheral neuropathy.

3.  A left leg disability did not manifest in service or for many years thereafter, peripheral neuropathy did not manifest during the one year presumptive period, and current left leg disability is unrelated to Agent Orange exposure or anything else in service.

4.  The Veteran is not in receipt of service connection for diabetes.

5.  The symptoms and overall impairment caused by the Veteran's PTSD have throughout the pendency of the claim more nearly approximated occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  A disability of the left leg was not incurred in or aggravated in service, and may not be presumed to have been so incurred or presumed due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A disability of the left leg is not proximately due to, the result of, or aggravated by, a service connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2014).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 50 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  As to the claim for a higher initial rating for PTSD, this claim arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  As to the claim for service connection for left leg disability, VA provided pre-adjudication notice to the Veteran in April 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and affording adequate VA examinations.  The June 2010 remand instructed that outstanding VA treatment records be obtained, that a VA examination be conducted as to the etiology of his left leg disability, and that an additional examination be conducted as to the severity of his PTSD.  The June 2014 remand also instructed that outstanding VA treatment records be obtained and a clarifying addendum be obtained with regard to the left leg disability.  The AOJ obtained the outstanding treatment records, the Veteran was afforded the examinations, and the addendum was obtained.  There has thus been a VA examination and clarifying addendum as to the left leg disability and two VA examinations as to the nature and severity of his PTSD.  For the reasons indicated in the discussion below, these examinations and the addendum are adequate to decide the claims because they were based on consideration of the Veteran's prior medical history, provided an analysis that was adequate for the Board to consider in connection with the other evidence of record, and described the PTSD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123-125 (2007).  In addition, for the reasons discussed below, the VA treatment records since the most recent March 2011 VA PTSD examination do not reflect that there has been any increase in disability or other deficiency in the record warranting a remand for a new VA examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the November 2009 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Service Connection Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including "other organic diseases of the nervous system," are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In addition, VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases  are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange and entitled to presumptive service connection for the listed disease.  With regard to his left leg disability, the Veteran has been diagnosed with left leg deep vein thrombosis, left leg post phlebitic syndrome, and left leg peripheral neuropathy.

Although peripheral neuropathy is not specifically listed as a chronic disease, the peripheral nerves are part of the nervous system and therefore fall within the term other organic diseases of the nervous system.  The Board will therefore consider peripheral neuropathy a chronic disease.  In addition, at the time the Veteran filed his October 2005 service connection claim, acute and subacute peripheral neuropathy were diseases that were presumed service connected in veterans exposed to Agent Orange.  See 38 C.F.R. § 3.309(e) (2005).  Note 2 to 38 C.F.R. § 3.309(e) defined this disease as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  A recent amendment to 38 C.F.R. § 3.309(e) replaces the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2, with its requirement that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013).  38 C.F.R. § 3.307(a)(6)(ii) continues to require that peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to be presumed service connected in veterans exposed to Agent Orange.

On the March 2011 VA examination, the diagnoses were left leg post phlebitic syndrome, residual of left leg deep vein thrombosis and bilateral lower extremity peripheral neuropathy with problem associated with the diagnosis being left leg disorder to include thrombosis and peripheral neuropathy, lower extremity venous stasis dermatitis and edema.  In his opinion as to the nature and etiology of the left leg disability, the March 2011 VA examiner indicated that the Veteran's peripheral neuropathy was not the acute and subacute peripheral neuropathy recognized as an Agent Orange related diagnosis.  He also indicated that the deep vein thrombosis and related edema were not presumptive Agent Orange related diagnoses.  The examiner also noted that there was no evidence in the record that the Veteran ever complained of any symptom suggestive of peripheral neuropathy in the time frame necessary to meet the diagnostic criteria of appearing within weeks or months of exposure to an herbicide agent and resolving within two years of the date of onset.  Given the change in the regulation noted above, the Board in June 2014 remand instructed that an addendum be obtained indicating whether the Veteran had early onset peripheral neuropathy.  In January 2015, the same VA examiner opined that it was less likely than not that the Veteran had early onset peripheral neuropathy which manifested within one year of his last exposure to herbicides including Agent Orange.  He again explained that the Veteran had not complained of, sought treatment for, or demonstrated any manifestation of peripheral neuropathy until decades after service, and that this disorder had a direct relationship to his deep vein thrombosis.

The VA examiner's comments are consistent with the evidence of record, including the Veteran's lay statements.  The STRs do not contain any notations of complaints, symptoms, treatment, or diagnoses relating to the right leg, and the May 1974 separation examination report indicated that the lower extremities were normal.  Moreover, the lower extremities were also normal on the August 1977 National Guard and August 1981 Reserve enlistment examination, and the Veteran indicated at those times that he did not have and had never had paralysis, neuritis, trick or locked knee, lameness, bone, joint, or other deformity, or arthritis, rheumatism, or bursitis.  August 1986 treatment records including left leg X-ray reports and venogram show  from 1986 show deep vein thrombosis involving the entire left leg.  In his March 2006 application for compensation (VA Form 21-526), the Veteran indicated that his left leg thrombosis began in 1986 and recurred in 2002, whereas he indicated that his skin disorder (the subject of a claim that has since been dismissed as withdrawn) began during service.  Similarly, the Veteran testified during the Board hearing that his skin disorder began during service but did not so testify regarding his left leg disability.

As the VA examiner explained the reasons for his conclusions that the Veteran's left leg disorders were neither the acute or subacute peripheral neuropathy nor early onset peripheral neuropathy that are presumptively service connected in veterans exposed to Agent Orange, nor manifested within a year of the last date of Agent Orange exposure, and this explanation is consistent with the evidence of record including the lay evidence, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  To the extent that the Veteran claims he has either acute or subacute peripheral neuropathy or early onset peripheral neuropathy, he is not competent to opine on this complex medical matter. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The weight of the evidence therefore reflects that the Veteran does not have a disease presumed service connected in veterans exposed to Agent Orange.  Moreover, as the weight of the medical and lay evidence reflects that the Veteran's left leg peripheral neuropathy did not manifest within service, during the one year presumptive period, or for many years thereafter, entitlement to service connection for a left leg disability, to include peripheral neuropathy, entitlement to service connection is not warranted on a presumptive, chronicity, or continuity of symptomatology basis.

However, the fact that service connection is not warranted on a presumptive basis does not preclude entitlement to service connection on a direct basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The remaining question is thus whether a left leg disability is related to the Veteran's Agent Orange exposure or otherwise related to service.  The only medical opinion on this question is that of the March 2011 VA examiner.  After reviewing the claims file and examining the Veteran, the examiner opined that any lower extremity disorder including thrombosis, peripheral neuropathy, and peripheral edema were not caused by or a result of in-service illness, injury, or event.  The examiner noted that the Veteran had suffered a deep vein thrombosis of the left leg in 1986 and 2002, that deep vein thrombosis will damage the vein involved and the venous and lymphatics of the involved extremity to a degree that it frequently results in chronic swelling, a condition known as chronic venous stasis.  The examiner found that the Veteran had resultant skin changes typical of the skin damage of chronic venous stasis.  The examiner also noted that the Veteran had no specific injury to his left leg and did not complain of vein issues while in service.  He also noted that the peripheral edema was a result of the deep vein thrombosis and the Veteran had no complaints in this regard during service, and this was therefore also unrelated to any service connected event.  He also noted that the Veteran first complained of neuropathic symptoms in November 2007.  He therefore concluded that the current lower extremity disorder or symptoms including thrombosis, peripheral neuropathy, and peripheral edema were not caused by or a result of in-service illness, injury, or event.  In his January 2015 addendum, the examiner reiterated that the Veteran did not complain of, seek treatment for, or demonstrate any manifestation of peripheral neuropathy and he therefore concluded that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

As the March 2011 VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  As noted, the lay and medical evidence reflects that examination of the lower extremities was normal until at least 1981, and the first manifestation of left leg disability as indicated by both the Veteran and the medical evidence was many years after service.  Thus, the examiner's rationale, that the current disability was not likely related to service because it was the type of disorder that would have manifested earlier had there been such a relationship was supported by the evidence of record.  

The only other opinion on this question is the Veteran's assertion that his current left leg disability is related to his Agent Orange exposure.  While veterans are competent to opine as to some medical matters, the Veteran's statements as to whether his current left leg disability is due to Agent Orange exposure are statements as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4.  The weight of the evidence is thus against a relationship between a current left leg disability and service, to include the Veteran's Agent Orange exposure.

Finally, although the Veteran has claimed that his peripheral neuropathy is related to his diabetes, the RO in April 2011 denied entitlement to service connection for diabetes.  As service connection on such a secondary basis requires that a current disability be caused or aggravated by an already service connected disease or injury, entitlement to service connection under this theory must be denied as a matter of law.  See 38 C.F.R. § 3.310 (a), (b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a left leg disability on any basis.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claim for Higher Initial Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 50 percent rating.

The Veteran is in receipt of a 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores and an examiner's characterization of the level of impairment are only factors to be considered; ultimately, the appropriate disability rating is to be made by the Board in applying the criteria to the evidence as a whole.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, pt. III, subpt. iv, ch. 3, § A-9(j) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").
 
During the pendency of the claim, the Veteran has had symptoms listed in the criteria for both a 30 and a 50 percent rating, as well as the impairment indicated by each of these criteria.  On the March 2009 VA examination, the Veteran's eye contact was mildly impaired, and he indicated that he had some degree of anxiety related to hypervigilance, claustrophobia, frequent nightmares, irritability, was on guard, disliked crowds, had a hyper startle response to sudden noises, and complained of poor concentration.  During the November 2009 Board hearing, the Veteran indicated that he experienced frequent, daily panic attacks and that his PTSD had interfered with his jobs because he could not stand to be boxed in with a lot of people.  On the March 2011 VA examination, the Veteran's affect was mildly restricted and eye contact was again mildly impaired.  The Veteran again reported frequent panic attacks, anxiety, and occasional depression.  He also reported frequent nightmares, upsetting intrusive memories, hyper startle response, periodic poor concentration, and watchfulness.  There were similar symptoms indicated in the VA treatment notes.  For example, panic attacks and constricted affect were noted in September 2009 and October 2010 VA treatment notes. 

The above evidence reflects that the Veteran has had symptoms such as anxiety, depressed mood, and suspiciousness, that are listed in the criteria for a 30 percent rating as well as symptoms such as restricted affect (similar to the flattened affect listed in the criteria for a 50 percent rating), and frequent panic attacks.  His overall occupational and social impairment has also been at times of a level at which he was generally functioning satisfactorily but also at times caused reduced reliability and productivity.  The evidence is thus approximately evenly balanced as to whether the Veteran's symptoms more nearly approximate the criteria for a 30 or 50 percent rating.  As the benefit of the doubt doctrine requires that this relative equipoise in the evidence be resolved in favor of the Veteran, an initial rating of 50 percent is warranted for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 70 percent rating and the evidence is not approximately evenly balanced on this point.  Other than the abnormalities noted above, the findings on the VA examinations and the mental status examinations in the VA treatment records have been mostly normal.  There has been no suicidal ideation or obsessed rituals, speech, thought processes and judgment have been within the normal range, there have been no delusions or hallucinations, the Veteran has been oriented, and he has indicated a good relationship with his wife, ability to perform the activities of daily living and participate in social activities.  More recent VA treatment notes in February 2012 have noted a mental status change in that the Veteran was abnormally sleepy and confused, but VA treatment notes from April 2012 through October 2013 repeatedly show that the Veteran was alert, oriented, and not in any distress.  This reflects both that the Veteran's symptoms and overall level of impairment have not more nearly approximated the criteria for a 70 percent rating and that his PTSD has not increased in severity since the most recent March 2011 VA examination warranting a remand for a new VA examination.  Moreover, the GAF scores have been between 60 and 70, consistent with the degree of impairment reflected by a 50 rather than 70 percent rating, although not dispositive on this question.   As the weight of the evidence thus indicates that neither the symptoms nor overall impairment caused by the Veteran's PTSD has more nearly approximated the criteria for a 70 percent rating, an initial rating higher than 70 percent is not warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran's psychiatric symptoms are fully contemplated by the applicable rating criteria. As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's PTSD caused marked interference with employment or frequent hospitalization.  The Board notes, however, that the Veteran indicated on both VA examinations that it was his physical rather than his psychological difficulties that he had not worked since 2006 due to his numerous physical problems although his PTSD did cause difficulties in his many different jobs prior to this time.  As the Veteran has not indicated that his PTSD caused unemployability, the issue of entitlement to a TDIU has not been raised by the evidence of record.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009) (the issue of entitlement to a TDIU is raised when evidence of unemployability is submitted at the same time as a claim for a higher rating and the Veteran seeks the highest rating possible).  Finally, as the Veteran is in receipt of service connection only for PTSD, consideration of the combined impact of multiple disabilities is not required.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014),

For the foregoing reasons, benefit of the doubt has been resolved in favor of the Veteran in granting an initial 50 percent rating for PTSD.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is otherwise inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a left leg disability is denied.

Entitlement to an initial rating of 50 percent, but no higher, is granted, subject to controlling regulations governing the payment of monetary awards.





____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


